Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-8-2002

USA v. Retemar
Precedential or Non-Precedential:

Docket No. 00-1978




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Retemar" (2002). 2002 Decisions. Paper 258.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/258


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                NOT PRECEDENTI

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                             No. 00-1978


                       UNITED STATES OF AMERICA

                                  v.

                     JORGE RETAMAR, aka "DARKMAN"

                            Jorge Retamar,
                                     Appellant


         On Appeal from the United States District Court
                  for the District of New Jersey
                  (D.C. Crim. No. 99-cr-00753-5)
           District Judge: Hon. Alfred J. Lechner, Jr.


            Submitted Under Third Circuit LAR 34.1(a)
                          April 1, 2002

          Before:    SLOVITER, FUENTES, and MICHEL,* Circuit Judges

                        (Filed: April 8, 2002)



                         OPINION OF THE COURT

__________________

     *    Hon. Paul R. Michel, United States Court of Appeals for the Federal Circuit,
     sitting by designation.SLOVITER, Circuit Judge.
     Jorge Retamar appeals from the judgment of conviction and sentence entered by
the United States District Court for the District of New Jersey following Retamar’s guilty
plea. Retamar, who was indicted on two counts alleging that between May 11, 1998 and
December 16, 1999 he conspired with the co-defendants to distribute and possess with
intent to distribute more than one hundred grams of heroin in Newark, New Jersey, in
violation of 21 U.S.C. 841(a)(1), 21 U.S.C. 846 and 18 U.S.C. 2, pled guilty to one
count pursuant to a cooperating plea agreement.
     Retamar and the government agreed to various stipulations. Among them is a
stipulation that the applicable guideline provision for the offense is set forth in United
States Sentencing Guideline Manual, 2D1.1(a)(3), and that the amount of heroin
reasonably foreseeable based on Retamar’s participation in the conspiracy and his role in
the offense, and thus attributable to him, is at least three kilograms but not more than ten
kilograms. Retamar waived his right to file any appeal, any collateral attack, or any other
writ or motion after sentencing that challenges the sentencing court’s determination or
imposition of the offense level if the total offense level determined by the court is equal to
or less than the stipulated offense level set forth in the stipulation.
     The Presentencing Investigation Report determined Retamar’s guideline level to
be a base offense level of thirty-four, reduced by a total of three points for acceptance of
responsibility, leaving his total offense level at thirty-one with a guideline range between
121 and 151 months. Although the District Court granted the government’s request for a
downward departure only reluctantly, it departed below the applicable guideline range
and sentenced Retamar to a term of imprisonment of 110 months.
     Retamar appealed. Counsel for Retamar filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Under Anders, if counsel is convinced after
conscientious investigation that the appeal is frivolous, counsel may properly ask to
withdraw. Id. at 741. Anders also requires that counsel’s brief cite any matters that may
be arguably appealable. Id. at 744; United States v. Tannis, 942 F.2d 196, 197 (3d Cir.
1991). In this case, counsel stated no matter that was arguably appealable.
     Retamar was given the opportunity to file a pro se brief, which he did. In that
brief, Retamar argues that the indictment and information must be dismissed as
jurisdictionally defective, that he is not a 21 U.S.C. 841(a)(1) defendant, that 21 U.S.C.
 846 is constitutionally void for vagueness, that the government was without jurisdiction
to charge him with 846 and the court was without jurisdiction to adopt the charge of
 846, that he unknowingly and unintelligently entered a plea of guilty, and that an
attorney who does not communicate or advise is ineffective counsel, setting forth a claim
under the Sixth Amendment of the Constitution.
     We have reviewed all of Retamar’s contentions going to the merits on this direct
appeal and find them without merit. In particular, we note that Retamar was thoroughly
examined by the District Court with respect to the rights that he waived upon entering the
guilty plea and his understanding of the terms of the plea agreement. We do not reach
Retamar’s ineffective assistance of counsel claim, as this court holds that in general such
a claim must be raised in a collateral attack pursuant to 28 U.S.C. 2255. See United
States v. DeRewal, 10 F.3d 100, 103 (3d Cir. 1993); United States v. Rieger, 942 F.2d
230, 235 (3d Cir. 1991). We therefore agree with counsel that Retamar raises no
nonfrivolous issue for appeal.
     For the reasons set forth above, we will affirm the conviction and sentence of the
District Court and will grant counsel’s motion to withdraw.
_____________________

TO THE CLERK:

          Please file the foregoing opinion.



                /s/Dolores K. Sloviter
                Circuit Judge